Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lerner, J.), rendered November 23, 1992, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
*641Ordered that the judgment is reversed, on the law, and a new trial is ordered.
As the People correctly concede, the defendant is entitled to a new trial based on the prosecutor’s exercise of peremptory challenges to exclude a number of female prospective jurors (see, Batson v Kentucky, 476 US 79). Although a proffered explanation for peremptory challenges need not rise to the level required for "cause”, the explanation must be "reasonably definite” (see, Hernandez v New York, 500 US 352; People v Dixon, 202 AD2d 12). Here, the prosecutor’s statements revealed that he excluded prospective jurors based on their gender (see, People v Peart, 197 AD2d 599; People v Rodney, 192 AD2d 626).
In light of our determination, we do not reach the defendant’s remaining contentions. Mangano, P. J., Thompson, O’Brien and Ritter, JJ., concur.